                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

       Angelia Renee Franklin,         )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:20-cv-00009-DSC
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 15, 2020 Order.

                                               May 15, 2020




        Case 1:20-cv-00009-DSC Document 12 Filed 05/15/20 Page 1 of 1
